 

[logo_001.jpg]

 

October 30, 2018

 

Mr. Carlos A. Fernandez

 

Re: Performance Award

 

Dear Carlos:

 

This letter is to inform you that Eco-Stim Energy Solutions, Inc., a Nevada
corporation (the “Company”), is providing you with the opportunity to earn a
one-time cash performance award (the “Award”). This letter sets forth the amount
of the Award and the terms and conditions upon which you will be eligible to
receive the Award.

 

The total maximum amount of the Award is $100,000, less applicable taxes,
deductions and withholdings, which amount will be payable upon the achievement
of such Company performance goals as shall be determined by the compensation
committee of the Company’s board of directors (the “Compensation Committee”) in
its sole discretion, with any payment thereof subject to the prior approval of
the Compensation Committee in its sole discretion.

 

In addition, you shall only be eligible to receive the Award if: (1) you have
not terminated your employment with the Company or any of its affiliates on or
before the end of the applicable performance period for the Award, as shall be
established by the Compensation Committee in its sole discretion (the
“Performance Period”), other than for Good Reason (as hereinafter defined) or
due to your death or Disability (as hereinafter defined); and (2) your
employment with the Company or any of its affiliates has not been terminated by
the Company for Cause (as hereinafter defined) on or before the end of the
Performance Period.

 

For purposes of this letter, the terms “Cause,” “Disability” and “Good Reason”
shall have the meanings as defined in your Employment Agreement, dated April 1,
2017, between you and the Company.

 

This letter shall be construed and interpreted in accordance with the laws of
the State of Texas (without regard to the conflicts of laws principles thereof)
and applicable federal law. Further, this letter may be executed in multiple
counterparts (including .pdf) and may be amended only by a written instrument
executed by you and the Company.

 

Please review this letter carefully and, if you agree with all the terms and
conditions as specified above, please sign and date the letter in the space
below and return the signed letter to Alexander Nickolatos, at Eco-Stim Energy
Solutions, Inc., 2930 West Sam Houston Pkwy North, Suite 275, Houston, TX 77043,
so that it is received no later than November 2, 2018.

 



   

 

 

  Very truly yours,       ECO-STIM ENERGY SOLUTIONS, INC.       By: /s/
Alexander Nickolatos   Name: Alexander Nickolatos   Title: Interim President and
Chief Executive Officer, and Chief Financial Officer

 

AGREED TO AND ACCEPTED

 

this 30th day of October 2018:

 

/s/ Carlos A. Fernandez   Carlos A. Fernandez  

 

 2 

 

 